UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6172



NELSON LEE KEYTON, JR.,

                                              Plaintiff - Appellant,

          versus


STANLEY SLATER,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-1278)


Submitted:   April 17, 2003                 Decided:   April 23, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson Lee Keyton, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nelson Lee Keyton, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).    We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See Keyton v. Slater, No. CA-02-1278 (W.D. Va. Dec.

17, 2002).    We deny Keyton’s motion or demand for dismissal of his

criminal charge.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2